Citation Nr: 0722044	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A transcript 
of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for asthma was established in March 
1996, effective from October 1995.

2.  The veteran's service-connected asthma requires steroid 
therapy, to include chronic use of inhaled steroids and 
chronic, intermittent use of oral steroids.  

3.  The veteran's diabetes mellitus was not caused by his 
service-connected asthma, or by medications used to treat his 
asthma.

4.  The medical evidence is at least in equipoise as to 
whether the medications used to treat the veteran's service-
connected asthma has aggravated his diabetes mellitus.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, diabetes mellitus 
was aggravated by the veteran's service-connected asthma.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (in effect prior to October 10, 2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2006, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The February 2006 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability in addition to 
his service-connected disability, as well as records showing 
his service-connected disability either caused or aggravated 
his additional disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was specifically asked to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Finally, the Board notes the RO sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board finds that the content of the February and March 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a July 2006 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
increase in disability or additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disorder, also warrants compensation.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including diabetes mellitus, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

As an initial matter, the Board notes the evidence does not 
indicate, nor does the veteran allege, that his diabetes 
mellitus began in service.  The veteran's service medical 
records are negative for any complaints, treatment, or 
findings related to diabetes mellitus, and he is not shown to 
have diabetes mellitus or symptoms thereof until 2004, which 
is10 years after he was separated from service.  Therefore, 
direct service connection and presumptive service connection 
for diabetes mellitus as a chronic disease is not warranted 
in this case.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 
3.303(a), 3.307, 3.309.  

The veteran has asserted that service connection is warranted 
because the medication he takes for his service-connected 
asthma have caused or aggravated his diabetes mellitus.  VA 
received the veteran's claim for benefits in January 2006.  

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

By way of factual background, the Board notes that service 
connection for asthma was established in March 1996, 
effective from October 1995.  The medical evidence of record 
shows the veteran has been taking Albuterol for his service-
connected asthma since at least December 2002.  More recent 
medical evidence also reflects that he is taking Flovent as 
well.  The Board notes that Flovent and Albuterol are both 
inhalers used to treat asthma, with Flovent being a 
corticosteroid and Albuterol being a bronchodilator.  The 
veteran has also taken Medrol, an oral steroid.

In March 2006, a VA physician, J.W., M.D., reviewed the 
claims file and examined the veteran to determine whether 
medication used to treat the veteran's service-connected 
asthma caused or aggravated his diabetes mellitus.  Dr. JW 
noted that the veteran's service-connected asthma requires 
chronic Flovent inhalations, intermittent Albuterol through 
the ear, and seasonal use of Medrol from November to 
February.  As to whether medication could cause diabetes, Dr. 
JW stated that it is unlikely that diabetes would be produced 
by steroid therapy in a patient who is not predisposed to it, 
although it can certainly mask latent diabetes and make the 
diabetes harder to control.  Dr. JW opined that the veteran's 
diabetes is type two and almost certainly hereditary in type, 
aggravated by the use of steroid therapy for asthma.  

In June 2006, Dr. JW submitted a statement clarifying his 
previous opinion, again noting that the veteran's service-
connected asthma requires chronic use of inhaled steroids and 
up to 60 milligrams (mg) of Medrol during part of the year.  
Dr. JW opined that, when the veteran uses oral steroids, it 
clearly contributes to his poor diabetic control, but it is 
less likely than not that the inhaled steroids alone 
contribute to poor diabetic control.  Dr. JW noted that the 
veteran's asthma is severe enough that he will chronically 
require intermittent use of oral steroids, and that it is 
more likely than not that his diabetic control will be 
impaired during the period of time when he requires the 
addition of oral steroids.  

Based on the foregoing, the Board finds that, although the 
veteran's diabetes mellitus was not originally caused by his 
medications, it is at least as likely as not that his 
diabetes has been aggravated by the oral steroid he has taken 
for his asthma.  As noted, Dr. JW stated that the veteran's 
asthma is severe enough to require chronic, intermittent use 
of oral steroids, and that his oral steroids impair, 
contribute to, and aggravate his poor diabetic control.  The 
Board notes that the severity of the aggravation of the 
veteran's diabetes mellitus by oral steroids is not critical 
to the issue of establishing service connection, given that 
the Court has stated that the terms "aggravation" and 
"aggravated" used in this context are general terms 
referring to any increase in disability.  See Allen, 7 Vet. 
App. at 445.  

In fact, the Court distinguished the general term of 
aggravation used in cases where the veteran is asserting that 
a nonservice-connected disability is aggravated by a service-
connected disability from the specific form of the term 
"aggravation" used in cases where aggravation of a pre-
existing disability is at issue.  Id.  In this context, the 
Board notes that, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service," see 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); however, 
the Court in Allen did not limit the increase in disability 
for aggravation of nonservice-connected disabilities by 
service-connected disabilities as such.  

Therefore, the Board finds that the competent and probative 
medical evidence of record establishes that the veteran's 
diabetes mellitus has been aggravated by the oral steroids 
used to treat his service-connected asthma.  The most recent 
evidence of record shows the veteran's asthma continues to 
require the use of chronic inhaled steroids as well as 
intermittent oral steroids.  See December 2006 VA outpatient 
treatment record; see also March 2007 VA esophagus and hiatal 
hernia examination report.  

The Board notes that the veteran has also submitted a January 
2006 written statement from J.L.B., M.D., which states that 
the veteran has used and continues to use inhaler medication 
Flunisolide (Flovent), a corticosteroid, to treat his 
service-connected asthma, and that this medication may have 
contributed to his developing diabetes mellitus.  Although 
Dr. JLB's opinion appears to support the veteran's claim, the 
Board finds the opinion to be of lessened probative value 
because it is equivocal and speculative.  Dr. JLB's opinion 
merely proposes the possibility that the veteran's inhaler 
medication contributed to the veteran developing diabetes 
mellitus by stating that the medication "may have" 
contributed to his diabetes mellitus.  The Court has held on 
numerous occasions that medical opinions which are 
speculative, general or inconclusive in nature are of little, 
if any, probative value.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, the Board finds Dr. JLB's January 2006 opinion is too 
speculative to support the veteran's claim.  As noted, the 
Board finds the most probative opinion to be that of Dr. JW, 
who reviewed the evidence and concluded that the veteran's 
diabetes mellitus was clearly hereditary in nature.  For this 
reason, Dr. JW explained that the medications taken for 
asthma were not the cause of his diabetes mellitus, although, 
as discussed above, those medications have resulted in 
aggravation of the disability.

In summary, resolving all doubt in the veteran's favor, the 
Board finds that service connection for diabetes mellitus, 
claimed as secondary to service-connected asthma, may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.





ORDER

Entitlement to service connection for diabetes mellitus, to 
the extent of additional disability resulting from the 
aggravation of the diabetes mellitus by the service-connected 
asthma, is granted.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


